The appellant, Henry Elmore was indicted for obtaining money under false pretenses. It was alleged in the indictment that the defendant falsely pretended to one L. Bernheimer, with intent to defraud him, that he was the owner of certain property, and that there was no lien or incumbrance upon said property, and that by means of such false pretenses obtained from said Bernheimer about sixty-eight dollars.
*662Upon the examination of said L. Bernheimer as a witness for the State, he testified that the defendant represented to him that he had the property described in the indictment, and upon such representation the loan to the defendant of sixty-eight dollars was made. The solicitor then asked said witness the following question: “State whether or not you ever sent for said property?” The defendant objected to this question, and duly excepted to the court’s overruling his objection. The witness answered: “I sent a man named Dillard to look for and get said property.” The defendant objected to this ruling, and moved the court to exclude it from the consideration of the jury. The trial court overruled the objection and motion, and to this ruling the defendant duly excepted. This court holds that the trial court erred in admitting this evidence, no effort being made on the part of the State to show that Dillard looked for and failed to find the property. The judgment of conviction is reversed and the cause remanded.
Opinion by
McClellan, J.